Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 9, 2018

                                           No. 04-17-00633-CV

                                               IN RE J.P.N.

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

        On October 2, 2017, Relator filed a petition for writ of mandamus. Because Relator has
not provided this court with a sufficient record to establish his right to mandamus relief, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992). The court’s opinion will issue at a later date.

           It is so ORDERED on March 9, 2018.




                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




           1
          This proceeding arises out of Cause No. 2009-CI-06183, styled In the Interest of J.T.N. and J.T.A.N.,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.